In an action, inter alia, to direct the defendant to comply with a demolition permit issued by the plaintiff, the defendant appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 22, 1996, which granted the plaintiff’s motion to direct compliance with the demolition permit, and denied the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s claim that it was unconstitutionally deprived of notice that it must obey the Uniform Fire Prevention and Building Code Act (see, Executive Law art 18) is improperly raised for the first time on this appeal.
The defendant’s remaining contentions are without merit. Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.